Detailed Action
This office action has been issued in response to a response filed 12/2/2021.  Claims 1, 5, 7, 10 and 12-13 were amended. Claim 9 was canceled. Claims 1-8 and 10-13 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 12/2/2021, to claim 7 correcting the claim to recite its dependency on claim 1 is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 7, as filed in (7) of the Non-Final Office action filed 9/28/2021, is withdrawn.  
Applicant’s amendments, filed 12/2/2021, to claim 7 reciting “a non-transitory computer-readable recording medium” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claim 7 under 101, as filed in (3) of the Non-Final Office action filed 9/28/2021, is withdrawn.  
Applicant’s arguments, see pages 7-8 in Remarks, filed 12/2/2021, with respect to independent claims 1 and 5, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Sicard (US 2008/0028206 A1), in view of Guo (US 2009/0204808 A1), further in view of Grandcolas (US 2012/0072714 A1), have 

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 5 are allowed for reasons argued by applicant in pages 7-8 of the Remarks, filed 12/2/2021, and for reasons explained below.
As to independent claims 1 and 5, the prior art including Sicard (US 2008/0028206 A1), Guo (US 2009/0204808 A1) and Grandcolas (US 2012/0072714 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Sicard (prior art on the record) teaches a service validation using a login application of a web browser. Sicard also teaches generating a digital roaming certificate which includes temporary public/private keys based on user identifying credentials received from an organization, stored for use in a single session. The public key included in the roaming certificate is used to encrypt messages transmitted on a network to which an authentication server is connected. Upon completion of the online session or transaction, the certificate is released back.

Grandcolas (prior art on the record) teaches a method of encrypting user credentials such as a PIN. Decryption of the encrypted user credentials is performed in order to verify a user’s credentials at a host system which authenticates it. A PIN encryption applet is downloaded to a user when a PIN is input.
Additionally, Sheng (US 2017/0221052 A1), teaches inclusion of public keys and signatures as part of a publicly available and auditable blockchain in order to make it infeasible to falsify the blockchain.
Additionally, Nelson (US 11157899 B1), teaches verifying that the hash of a VRF proof included in a block commitment transaction of a leader is valid by obtaining the public key of the selected leader from a submitted public key registration transaction and by obtaining the message included in the header of the previous block in the virtual chain and obtaining the hash of the VRF proof from the block commit transaction in order to produce a true or false value for the block commit transaction.
Additionally, Magerkurth (US 2021/0264052 A1), teaches a method by which audit data may be encrypted using a public key for the smart contract and compiled into a block of the blockchain. In response to a request to provide access to the audit data to a particular node, the private key for the smart contract may be encrypted using the public key for the particular node and compiled into a block of the blockchain.

 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-8 and 10-13 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438